                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS' CONCUSSION INJURY LITIGATION MDL No. 2323

 Kevin Turner and Shawn Wooden, on behalf
 ofthemselves and others similarly situated,
                                         Plaintiffs,
             v.
 National Football League and NFL Properties, LLC,
 successor-in-interest to NFL Properties, Inc.,
                                       Defendants.

 THIS DOCUMENT RELATES TO:

. Goldberg, Persky & White, P.C. v. Lorenzo Hampton
  Attorney Lien Dispute
  (Doc. No. 7775)

 AND

 Smith & Stallworth, P .A. v. Lorenzo Hampton
 Attorney Lien Dispute
 (Doc. No. 7447)


                                          ORDER

       AND NOW, this     t':.y    of   ~                 , 2019, upon consideration of the

Attorney Liens identified above and the Report and Recommendation of United States Magistrate

Judge David R. Strawbridge (ECF   No.J06(f{), it is ORDERED that:
       1.     The Report and Recommendation is ADOPTED;

       2.     The funds currently withheld for counsel fee, representing 17% ofMr. Hampton's

              Monetary Award, and th~ funds withheld for costs, are APPORTIONED as

              follows:



                                                1
              a. Goldberg, Persky & White, P .C., shall receive 41% of the withheld fees, plus

                  $5,878.67 in costs;

              b. Smith & Stallworth, P .A., shall receive 36% of the withheld fees, plus

                  $1,650.46 in costs;

              c. Mitnick Law Office LLC, shall receive 23% of the withheld fees;

              d. Mr. Hampton shall receive the balance of the funds withheld for attorney costs

                  but not approved for reimbursement to counsel ($784.59); and

       3.     The 5% portion of Mr. Hampton's Monetary Award that is currently withheld in

              the Attorneys' Fees Qualified Settlement Fund pursuant to the Court's June 27,

              2018 Order Regarding Withholdings for Common Benefit Fund (Doc. No. 101 04),

              to the extent any of these funds are later released for payment to individual

              attorneys, are APPORTIONED as follows:

              a. Goldberg, Persky & White, P.C., shall receive 41% of any such funds released;

              b. Smith & Stallworth, P .A., shall receive 36% of any such funds released; and

              c. Mitnick Law Office LLC, shall receive 23% of any such funds released.

       The Claims Administrator is ORDERED to disburse the withheld funds in accordance

with this decision, the. provisions of the Settlement Agreement, and all Court Orders regarding

implementation.

                                                   BY THE COURT:




                                                   ANITA B. BRODY, J.




                                              2
